DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7-9, 14 and 78-81 is/are rejected under 35 U.S.C. 103 as being obvious over International Publication No. WO2015/024014 to Littleford (hereinafter Littleford).
In regard to claim 1, Littleford teaches in Fig. 5 a method of treating gas comprising: 
providing a stream of gas (stream of exhaust gas) 400 comprising carbon dioxide, wherein the gas is flowing in a first direction (as shown by the arrow for 400) [0062]; 
receiving the stream of gas comprising carbon dioxide within a carbon capture vessel, the carbon capture vessel including a first end and second end with at least one sidewall therebetween defining an interior volume (figure 5 reference 501 multi pollution abatement unit);
dispensing a fluid comprising water (high pressure liquid solution fog from array 502), wherein the fluid is essentially free of amines (the solution is water from reverse osmosis), and wherein dispensing the fluid comprises spraying droplets of the fluid (as fog), and further wherein at least 90% of the droplets have a droplet size of less than about 50 microns (the droplets are about 10 microns in diameter) [0063]-[0064]; wherein spraying the droplets comprises spraying the droplets at a droplet speed of at or near Mach 1 [0111] – “near Mach 1” is considered to be less than Mach 1. Although Littleford does not explicitly teach a droplet speed of less than Mach 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A.
	Capturing carbon dioxide from the stream of gas, wherein the essentially amine free fluid contacts the stream of gas within the interior of the carbon capture vessel proximate an entry point of gas (abatement system 501 shows spraying gas with the fluid in figure 5. Depending on the size of the device, the nozzles are considered to be proximate to the entry point of the gas.).

Referring the limitation that the fluid is essentially free of amines, [0042] teaches that chilled water and/or water solution with amine can be used to absorb CO2. Therefore even if the figures show an amine solution, the prior art teaches that chilled water can perform the task as well.
 	In regard to claim 7, Littleford teaches the method of claim 1, wherein dispensing the fluid comprises creating a wetted volume (fog), the wetted volume having a fluid droplet density of 1.42-1.46 gpm of fluid per 23,000-31,000 lb/hr of gas in Fig. 17 [00164]. Although Littleford does not explicitly teach the fluid droplet density of less than or equal to 5 gallons of fluid per 1000 cubic feet of gas, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A

In regard to claim 8, in absence of showing criticality of the record, the optimized residence time ranges for the gas in the wetted volume in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). 
	
In regard to claim 9, Littleford teaches the method of claim 1, wherein dispensing the fluid comprises dispensing the fluid at a rate of 0.2 gal per 1000 ft3 of gas (for 27,523 lb/hr gas at 0.0649 lb/ft3 density and 1.42 gpm fluid as shown in the table in Fig. 17) which falls within the range of less than 20 gallons per 1000 cubic feet of gas, Although Littleford does not explicitly teach the fluid droplet density of 20 gallons of fluid per 1000 cubic feet of gas, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A

In regard to claim 14, Littleford teaches the method of claim 1, wherein the fluid consists essentially of water (the solution is water from reverse osmosis) [0063]-[0064].
	Referring to claim 78, Littleford teaches dispensing of fluid is performed by a plurality of nozzles, at least one nozzle having a central axis and an orifice disposed at an angle with respect to the central axis (Figure 5 shows a plurality of nozzles at 502, 504, 506. It can be seen that there is a nozzle at the center axis and sprays diagonally at an angle away from the central axis of the gas arrows.).
	Referring to claim 79, Littleford teaches the nozzles are in fluid communication with a common water supply conduit (water storage tank 512).
	Referring to claim 80, Littleford teaches the nozzles are configured so that there is a greater amount of dispensing located at the center of the gas stream (Figure 5 reads upon this limitation as it seems like there are 3 nozzles in the middle area of 501 which is a greater amount than the single one at the sides.).
	Referring to claim 81, Littleford teaches at least 90% of the droplets have droplet size of 5-35 microns ([0072] teach the droplets are about 10 microns in diameter).
	

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive for the reasons given below.
 	Applicant argues in pages 7-10 that the prior art of Littleford does not read upon the claims as Littleford uses water mixed with an amine for CO2 removal.
	Examiner argues that Littleford teaches in [0042] that chilled water or water with amine can be used. Therefore even though Littleford shows the use of water with amine, it also teaches that chilled water itself can be used. 
		
	Applicant also argues in page 7 that the foggers are not located proximate an entry point of the gas.
	Examiner argues that the abatement system 501 shows spraying gas with the fluid in figure 5. Depending on the size of the device, the nozzles are considered to be proximate to the entry point of the gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/07/2022